Fourth Court of Appeals
                                        San Antonio, Texas
                                               October 5, 2015

                                            No. 04-15-00606-CV

                                       IN RE James David HENRY

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

         On September 28, 2015, relator filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may
file a response to the petition in this court no later than October 19, 2015. Any such response
must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on October 5, 2015.



                                                        PER CURIAM




           ATTESTED TO: ______________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2011-CI-11645, styled In the Interest of B.A.H., A Child, pending in the
150th Judicial District Court, Bexar County, Texas, the Honorable Karen H. Pozza presiding.